Jim Johnson, Associate Justice, dissenting. I am unable to agree with the majority opinion because, as I see it, the record clearly fails to support the referee’s findings. The referee’s findings and conclusions were'adopted in toto by the Pull Commission. The questioned portion of the findings is as follows: £‘ That there is no actual proof as to the cause of death of deceased, nor is there any proof that deceased had a pre-existing arteriosclerotic vascular disease.” As I view the record there is abundant proof as to the cause of the death of the deceased. All four doctors testified that the man-died from a heart condition. Dr. Whitehead, who saw him immediately after his death, testified that he died as a result of coronary insufficiency. Dr. Cullen expressed the opinion that£ £ the cause of death was probably myocardial infarction resulting from occlusion of a coronary artery. It appears that Mr. Robertson had coronary insufficiency for some weeks preceding his death.” Dr. Dishongh testified that he agreed with Dr. Whitehead that the man died of a coronary insufficiency, and Dr. Wilbur testified: £ £I think he died from coronary artery disease. ’ ’ Certainly from a review of the record set out above, the Commission’s findings “That there is no actual proof as to the cause of the death of deceased” cannot be said to be supported by substantial evidence. As to the findings “nor is there any proof that deceased had a pre-existing arteriosclerotic vascular disease,” the record reflects the following: Dr. Whitehead testified that the man had a coronary insufficiency or a coronary occlusion secondary to atheriosclerosis. Dr. Cullen expressed the opinion: “My opinion, based on a study of the transcript and a careful review of the doctor’s testimony, is that Mr. Robertson suffered from a chronic and progressive coronary sclerosis. ’ ’ Dr. Dishongh testified that he would agree with Dr. Whitehead that the man had a coronary insufficiency and that he thought the coronary insufficiency had brought on the occlusion. He was asked this specific question: ‘ ‘ Q. Well then, an occlusion is a dead end of an arteriosclerotic condition? “A. Yes, it is where the artery is occluded and no ’.blood gets in there. ’ ’ In reading from a reference work Dr. Dishongh was .•asked the following question: “Q. He further states that ‘However, the heart which is already impaired by a coronary atherosclerosis ■or a hypertrophy is more susceptible to coronary insufficiency. ’ “A. That is correct.” Dr. Dishongh further testified: “An occlusion means an occluded — an occlusion of the lumen of the arteries. It’s like this: (drawing diagram) Let that be the inside of the arteries. You can have an occlusion where a blood clot forms there. You can have it where you’ve got an arteriosclerotic condition that ■comes in and makes it — this really closes up sometimes. Or you can have it — let that be the same artery — you can have it with a spasm — when that artery goes into a spasm that is occluded. As soon as that spasm recedes it can go back to — sometimes when you have this condition is when you have some pain in your chest. ’ ’ Dr. Dishongh testified as follows: “I think if we’d all known that this man had this coronary condition prior to his death it might have been a different story, but I mean this, when I got here was the first time that I was told that he might have had some pre-existing condition. ’ ’ And he further testified: ‘ ‘ Q. And the fact that he died of a coronary condition is certainly evidence that the disease was far advanced at that time. Is that not right, Doctor? ‘ ‘ A. That is right. ’ ’ In addition to the Doctor’s testimony, the widow of fhe deceased gave a statement which was by stipulation included in the record. She told about her husband’s persistent chest pains, about his arms hurting, about his having a blackout and about his inability to sleep because of his chest. On the basis of this additional medical testimony and Mr. Bobertsón’s widow’s testimony, I cannot agree that a finding of fact that there was no proof that the deceased had a pre-existing arteriosclerotic vascular disease is based on substantial evidence. Prom what has been said it is clear to me that the record fails to support the Commission’s findings. Even the substantial evidence rule, with all of its alleged strength, cannot suffice to-supply facts which from the record as I read it do not exist. Therefore, since, in my opinion, these questioned portions of the Commission’s findings are the “facts” upon which the Commission’s conclusion (that deceased did not die as a result of an injury arising out of and in the course of his employment) hinges, I respectfully dissent.